Richard B. Adkisson, Chief Justice. Appellant, James Miller, d/b/a A Bail Bonds, brings this appeal from an order of the circuit court ordering judgment of $31,050.00 against him for nine bond forfeitures. Appellant contends the trial court erred in holding him personally liable on bonds for which Cotton Belt Insurance Company, placed in receivership in 1982, was the insurer. We agree. The trial court found that in each case the executing agent was appellant or one authorized by him. In eight of the cases, the defendant failed to appear and a bond forfeiture was declared. In the ninth case, the defendant failed to appear because he was detained in a federal penitentiary. Appellant denies liability on all the cases, contending he acted solely as an agent of Cotton Belt Insurance Company. Liability on the ninth case was also denied pursuant to Ark. Stat. Ann. § 43-733 which provides no forfeiture be rendered when the principal in the bond is detained under authority of the federal government. The record reflects the trial court knew appellant was acting for Cotton Belt Insurance Company: “The Court: I think I will stipulate to that. I don’t think Jimmy ever told me he’d be respnsible for it, notwithstanding the fact that there are some contracts otherwise. I think that I always dealt with Jimmy as Cotton Belt.” Here, the stipulation was determinative of the fact that appellant was acting as an agent and not as a surety. Reversed.